Lauren F. Blaesing, OSB #113305
LaurenBlaesing@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
1455 SW Broadway, Suite 1900
Portland, OR 97201
Tel: (503) 295-3085
Fax: (503) 323-9105
       Attorneys for Interpleader Plaintiff
       LifeMap Assurance Company




                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF OREGON


 LIFEMAP ASSURANCE COMPANY,                                          Case No. 3:21-cv-00276-SB
                              Interpleader Plaintiff,   ORDER GRANTING INTERPLEADER
                                                         PLAINTIFF’S UNOPPOSED MOTION
                         v.                             FOR ATTORNEYS’ FEES AND COSTS
 KRISTIN REDD and LANA SCHWARTZ,                                  LR 67-3 and 28 U.S.C. § 2042
                                        Defendants.




       Plaintiff LifeMap Assurance Company’s (“LifeMap”) unopposed motion for attorneys’
fees and costs is hereby granted, and it is ordered that:
       1.      The amount on deposit at the time of the motion was $20,140.71.
       2.      LifeMap is awarded its reasonable attorneys’ fees, disbursements, and costs in the
               amount of $5,000.00 to be paid from the funds deposited in interpleader in this
               action.
       3.      The payment of $5,000.00 shall be in the form of a check made payable to




Page 1 - ORDER GRANTING INTERPLEADER PLAINTIFF’S UNOPPOSED
         MOTION FOR ATTORNEYS’ FEES AND COSTS
                 “Regence Life and Health” and mailed to: Yumi O’Neil, Cambia Health
                 Solutions, 100 SW Market Street, MS E12B, Portland, Oregon 97201.


          Dated this 28th day of May, 2021.

                                                   _______________________________
                                                   The Hon. Stacie F. Beckerman
                                                   U.S. Magistrate Judge



Submitted by:
Lauren F. Blaesing, OSB #113305
LaurenBlaesing@MarkowitzHerbold.com
MARKOWITZ HERBOLD PC
Tel: (503) 295-3085
Attorneys for Interpleader Plaintiff
LifeMap Assurance Company

1148959




Page 2 - ORDER GRANTING INTERPLEADER PLAINTIFF’S UNOPPOSED
         MOTION FOR ATTORNEYS’ FEES AND COSTS
